Citation Nr: 0937988	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  05-11 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD) and anxiety disorder not otherwise specified (NOS).  

2.  Entitlement to a total disability rating by reason of 
individual unemployability (TDIU).  



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1981 to June 
1987.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Winston-Salem, North Carolina.  
In September 2007, the Board remanded the Veteran's claims 
for service connection for PTSD and for TDIU for additional 
evidentiary development.  These claims were returned to the 
Board for adjudication.  

The Veteran's claim for service connection for PTSD has been 
expanded to include service connection for other acquired 
psychiatric disorders in light of the results of the most 
recent VA examination, in which the Veteran was diagnosed 
with anxiety disorder NOS, and the decision of Court of 
Appeals for Veteran's Claims (Court) in Clemons v. Shinseki, 
23 Vet. App. 1, 9 (2009).  In Clemons, the Court held that a 
claim for service connection for PTSD must be deemed to 
include service connection for all psychiatric disorders that 
could be productive of the Veteran's symptoms.  

In light of the evidentiary development that was completed in 
accordance with the September 2007 decision and remand, the 
Board finds that further development of the newly discovered 
facts is necessary.  Therefore, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran claims that he has PTSD that is related to his 
military service.  Specifically, he claims that he developed 
PTSD symptoms after seeing a fellow soldier die in a 
helicopter crash in 1982 and that his symptoms became worse 
after he was shot while on leave in 1985.  

The occurrence of the helicopter crash described by the 
Veteran could not be verified.  The Veteran's service 
treatment records from 1986 and 1987 reflect that he had an 
"old" gunshot wound in his right thigh that was incurred in 
or about 1985.  The Veteran reported that he was treated for 
this injury at the VA Medical Center (VAMC) in Durham, North 
Carolina in July 1985, but those records are not part of the 
claims file.  Service treatment records reflect that the 
Veteran had the bullet removed in Germany in January 1987.  
At that time, the Veteran reported that he incurred the 
bullet wound when his father accidentally shot him while 
trying to shoot a snake during a fishing trip that they took 
together.  Subsequently, in May 2009, the Veteran told a VA 
examiner that he was shot during a drive-by shooting at a 
convenience store.  

The Veteran's service treatment records do not mention any 
treatment for a psychiatric disorder.  However, they indicate 
that his treatment providers believed that there was a 
possibility that the Veteran's frequent cluster headaches 
were psychosomatic in nature, although the cause of his 
headaches was never resolved during his service.  There was 
also some suggestion that the Veteran was malingering with 
respect to his headaches.  The Veteran's headaches were 
subsequently diagnosed by VA as cluster headaches with 
partial left Horner's syndrome.  

In or about 2003, the Veteran sought psychiatric treatment 
from VA and was diagnosed with various substance abuse 
disorders and substance abuse related psychiatric disorders.  
At that time, the Veteran was not diagnosed with PTSD or an 
anxiety disorder.  

In August 2004, the Veteran was diagnosed with PTSD by a 
private psychiatrist.  The psychiatrist noted that the 
Veteran reported witnessing the death of another soldier when 
that soldier was hit by debris from a crashing helicopter and 
that the Veteran also reported being shot while he was on 
leave in 1985.  The psychiatrist did not indicate which of 
these stressors caused the Veteran to develop PTSD; however, 
both of these events were listed on Axis IV of the multiaxial 
diagnosis, which pertains to psychosocial and environmental 
problems.  The Veteran was also diagnosed with PTSD by a VA 
psychiatrist in 2005.  The VA psychiatrist reported that his 
diagnosis of PTSD was premised solely upon the Veteran's 
report of seeing a comrade decapitated by a helicopter blade.  
He noted that the Veteran did not mention any other stressful 
experiences during his examination.

The Veteran was reexamined by a different VA psychiatrist in 
May 2009.  The psychiatrist opined that while the Veteran had 
some features of PTSD, he did not meet the criteria for that 
disorder which are set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV).  
Rather, the psychiatrist opined that the Veteran had anxiety 
disorder NOS.  The psychiatrist opined that it was at least 
as likely as not that the Veteran's anxiety disorder was 
caused or aggravated by the gunshot wound that the Veteran 
sustained in 1985.  The alleged helicopter crash was not 
mentioned by this psychiatrist.  

In light of the above, the Board finds that diagnostic 
clarification of the nature and etiology of the Veteran's 
psychiatric disorder is necessary.  Additionally, an attempt 
should be made to locate the records of the Veteran's 
treatment for his gunshot wound at VAMC Durham in 1985.  
While the Veteran is already service connected for residuals 
of this gunshot would, contemporaneous treatment records may 
provide information about the manner in which the wound was 
incurred.  As noted above, the Veteran's explanation of how 
he came to have a bullet in his thigh changed over time.  The 
manner whereby the Veteran was wounded while on leave could 
be relevant to assessing how traumatizing this experience was 
to the Veteran.  

The Veteran's claim for TDIU is inextricably intertwined with 
his claim for service connection for PTSD.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
'inextricably intertwined' when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  If the Veteran is 
granted service connection for a psychiatric disorder, this 
would impact his overall level of disability and, 
potentially, his ability to work.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to obtain the 
Veteran's treatment records from when he 
initially sought treatment for his gunshot 
wound at VAMC Durham in 1985.  If no 
records are located, the attempts to 
obtain these records should be documented 
in the claims file.

2.  The Veteran should then be afforded a 
VA examination by a board of 2 
psychiatrists who have not seen him before 
to clarify the Veteran's diagnosis and the 
etiology thereof.  If PTSD is diagnosed, 
the examiners should specifically identify 
the traumatic event upon which the 
diagnosis is premised and explain how this 
event meets the DSM-IV's criteria.  If 
another psychiatric disorder is diagnosed 
the examiners should state whether it is at 
least as likely as not (at least 50 percent 
likely) that the disorder was first 
manifest during service (or, in the case of 
a psychotic disorder, within one year 
thereafter), or whether it was caused, 
aggravated by, or is otherwise 
etiologically related to, the Veteran's 
service.  If the examiners determine that a 
particular event that occurred during the 
Veteran's service caused him to develop a 
psychiatric disorder, or permanently 
aggravated a preexisting psychiatric 
disorder, this event should be specifically 
identified.  

All testing or studies deemed necessary 
should be performed.  The claims files 
should be made available for the examiners' 
review in connection with the evaluation, 
and they should state that they reviewed 
same in their report.  

All opinions and conclusions expressed by 
the examiners should be supported by a 
complete rationale in the report.  Previous 
examinations of the Veteran should be 
addressed to the extent necessary.  

3.  If a psychiatric disorder that is 
related to the Veteran's service is found, 
then the Veteran should be afforded a VA 
examination to determine the extent to 
which this disorder, together with the 
Veteran's service connected physical 
disabilities, affects his ability to 
maintain gainful employment.  The examiner 
should state whether it is at least as 
likely than not (at least 50 percent 
likely) that all of the Veteran's service 
connected disabilities, taken together, 
prevent him from working.  

4.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determinations (or 
one either of them) remain unfavorable to 
the Veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond 
thereto. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


